CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/09/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/09/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Kuebert in view of Cousins does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remark, filed 2/9/2022, with respect to the rejection(s) of claim(s) 1-5, 7-9, 11-18, 20, 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-9, 11-18, 20, 21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-5, 7-9, 11-18, 20, 21 are allowed since the closest prior arts are  Daniel (U.S. Patent No. 8,905,304), Walsh et al (U.S. Patent Pub. No. 2018/0089623), Bowers et al (U.S. Patent Pub. No. 2017/0243038), Dearing et al (U.S. Patent Pub. No. 2014/0374478), Biondo et al (U.S. Patent Pub. No. 2014/0375462), Belmonte (U.S. Patent Pub. No. 2021/0336840).
However, when looking at all the available prior arts, none teach that embedding, by the hardware processor, processing data with the image of the delivery item to thereby generate an embedded image as a printable file, the embedded image including the image of the delivery item framed by a template area that includes a reason for the delivery item being undeliverable; and notifying a proxy of a sender of the delivery item, via a hard copy printout of the embedded image, that the delivery item is undeliverable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 4/13/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665